U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) ý ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the year ended December31, 2009 OR ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-25940 GLOWPOINT, INC. (Exact name of registrant as specified in its Charter) Delaware 77-0312442 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 225 Long Avenue, Hillside, NJ (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (312) 235-3888 Securities registered under Section12(b) of the Exchange Act: None Title of each class Name of each exchange on which registered None Not applicable Securities registered under Section12(g) of the Exchange Act: Common Stock, $0.0001 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in the Rule405 of the Securities Act of 1933.¨Yesý No Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Securities Exchange Act of 1934.¨Yesý No Indicate by check mark whether the Registrant: (1) filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ýYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Securities Exchange Act of 1934).¨Yes ý No The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant as of June30, 2009, the last business day of the Registrant’s most recently completed second fiscal quarter, was approximately $15,078,000. The number of shares of the Registrant’s common stock outstanding as of March26, 2010 was approximately 65,150,232. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement for the 2010 Annual Meeting of Shareholders, to be filed with the Securities and Exchange Commission not later than 120days after December31, 2009, are incorporated by reference into Part III of this Annual Report on Form10-K. TABLE OF CONTENTS Item Page PART I 1. Business 1 1A. Risk Factors 21 1B. Unresolved Staff Comments 28 2. Properties 28 3. Legal Proceedings 28 4. Submission of Matters to a Vote of Security Holders 28 PART II 5. Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchase of Equity Securities 29 6. Selected Financial Data 31 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 7A. Quantitative and Qualitative Disclosures about Market Risk 47 8. Financial Statements and Supplementary Data 47 9. Changes in Disagreements with Accountants on Accounting and Financial Disclosure 47 9A. Controls and Procedures 47 9B. Other Information 48 PART III Directors, Executive Officers and Corporate Governance 49 Executive Compensation 49 Security Ownership of Certain Beneficial Owners and Management and Related Stockholders Matters 49 Certain Relationships and Related Transactions, and Director Independence 49 Principal Accounting Fees and Services 49 PART IV Exhibits, Financial Statement Schedules 50 Signatures 54 -i- Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This annual report on Form10-K contains statements that are considered forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements give Glowpoint's current expectations and forecasts of future events. All statements other than statements of current or historical fact contained in this annual report, including statements regarding Glowpoint's future financial position, business strategy, budgets, projected costs and plans and objectives of management for future operations, are forward-looking statements. The words "anticipate," "believe," "estimate," "expect," "intend," "may," "plan," and similar expressions, as they relate to Glowpoint, are intended to identify forward-looking statements.
